Citation Nr: 1740987	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO. 12-30 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), to include as due to herbicide exposure.

2. Entitlement to service connection for hypertension, to include as due to herbicide exposure.

3. Entitlement to service connection for erectile dysfunction, to include as due to herbicide exposure.

4. Entitlement to service connection for a skin disorder, to include chloracne, to include as due to herbicide exposure.

5. Entitlement to service connection for bilateral foot fungus, to include as due to herbicide exposure.

REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from January 1965 to November 1967, to include honorable service in the Republic of Vietnam, and in the Army National Guard from March 24, 1970, to April 3, 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2017, the Veteran submitted correspondence indicating that he no longer wished to have a hearing before a member of the Board. Therefore, the Board finds that the Veteran has withdrawn his request for a hearing.

The issues of entitlement to service connection for hypertension, erectile dysfunction, chloracne, and bilateral foot fungus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran does not have a current diagnosis of PTSD or any other acquired psychiatric disorder.



CONCLUSION OF LAW

The Veteran does not have PTSD or any other acquired psychiatric disorder.that is the result of a disease or injury incurred in or aggravated during active service. 38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In this case, VA satisfied its duties to the Veteran in a VCAA letter issued in May 2010. The letter notified the Veteran of what information and evidence is needed to substantiate his claims, what information and evidence must be submitted by the claimant, and what information and evidence will be obtained by VA. The letter also notified the Veteran what types of evidence are necessary to establish a disability rating and service connection. 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Board also finds that the duty to assist requirements have been fulfilled under the VCAA. All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained. The Veteran was provided VA examination in October 2010 concerning his PSTD. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Here, the Board finds that the VA examination was adequate, as it was predicated on full psychiatric examination as well as consideration of the medical records in the claims file and the Veteran's reported history. The examination considered all pertinent evidence of record, and provided a complete rationale for the opinions stated. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion regarding the claim decided herein has been met. 38 C.F.R. § 3.159(c)(4). 

The Board also finds that the duty to assist requirements have been fulfilled regarding evidence that could not be obtained to include the Veteran's service treatment records. All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained. The appellant was informed of these missing records in a Formal Finding of Unavailability dated August 2010 and was provided with the opportunity to submit any such records in his possession as well as submit alternative supportive evidence. In short, VA has exhausted its efforts to obtain the Veteran's service treatment records and any further efforts to locate them would be futile. Hayre v. West, 188 F.3d 1327  (Fed. Cir. 1999) (VA has a heightened duty to assist the appellant in developing his claims). No further notice or assistance to the Veteran is required to fulfill VA's duty to assist. Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).

II. Service Connection- Acquired Psychiatric Disorder

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016). That determination requires a finding of current disability that is related to an injury or disease in service. Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service. 38 C.F.R. § 3.303 (d) (2016).

The Veteran asserts that he suffers from PTSD due to service in the Republic of Vietnam. 

In October 2010 a VA psychiatric examiner found, after a review of the claims file and a thorough examination of the Veteran, that he did not have a diagnosable psychiatric disorder, to include PTSD. Additionally, a review of the available VA and private treatment records show no diagnosis of any psychiatric condition. 

Based on a review of the evidence, the Board finds that service connection for an acquired psychiatric disorder, to include PTSD, is not warranted. The Board finds the October 2010 VA examination report and medical opinion to be persuasive and to be uncontradicted by any contrary competent evidence to confirm a diagnosis of PTSD or any other psychiatric disability. Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993). That opinion was based on a full review of the record to include VA treatment records, the Veteran's statements, and a thorough clinical evaluation. Neither the Veteran nor his representative has presented or identified any contrary medical opinion that would support the claim for service connection for an acquired psychiatric disorder, to include PTSD. The Board also notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter. Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

In the absence of any current diagnosis of PTSD or any other psychiatric disability, the Board finds that service connection is not warranted. Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability. In the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

The only evidence in support of the Veteran's claim are his own contentions. However, the Board finds that the Veteran is a layperson and there is no evidence of record to show that he has the specialized medical education, training, and experience necessary to provide a competent medical opinion as to the nature and etiology of a psychiatric disability that he asserts warrant service connection. Diagnosing the claimed condition and providing an etiological opinion is medically complex in nature and not subject to be diagnosed or identified by a layperson. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Therefore, the Veteran's statements regarding diagnosis and etiology are not competent. Even if they were competent, they are outweighed by the medical opinion obtained from a medical professional who found that the Veteran had no diagnosed psychiatric disability. 

The Board has considered all of the evidence of record, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits. The Board finds that the preponderance of the evidence is against the claim, and the claim must be denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b) (West 2015); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.


REMAND

A VA medical opinion is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim. 38 U.S.C.A. § 5103A (d)(2) (2016); 38 C.F.R. § 3.159 (c)(4)(i) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The requirement that the evidence of record indicates that the claimed disability or symptoms may be associated with the established event, is a low threshold. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Service connection may be granted for a disability resulting from injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016). 

Certain diseases associated with herbicide exposure in service may also be presumed service connected. 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). Veterans diagnosed with an enumerated disease who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307 (2016). 

Although hypertension, erectile dysfunction, urticaria, and bilateral foot fungus are not diseases identified under VA regulations as associated with herbicide exposure, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.

Here, the Board notes that the Veteran has current diagnoses of hypertension, erectile dysfunction, urticaria (claimed as chloracne), and bilateral foot fungus. The Veteran asserts that these conditions were as a result of active service, to include his conceded in-service exposure to herbicides. The Veteran has not been provided a VA examination to determine the etiology of these conditions. Therefore, the Board finds that an examination is warranted to determine if there is a nexus between the Veteran's service and his claimed hypertension, erectile dysfunction, skin disorder to include urticaria, and bilateral foot fungus.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination concerning his claimed hypertension, erectile dysfunction, skin disorder claimed as chloracne, and bilateral foot fungus. The examiner(s) must review the claims file and must note that review in the report. All necessary tests and studies should be conducted. The examiner is asked to provide diagnoses for each claimed disability found to be present, to include a clear diagnosis for each skin disorder the Veteran experiences. For each such diagnosed disability, the examiner must respond to the following and included complete rationales for all responses.

(a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's hypertension was incurred in active service, to include exposure to herbicides during service?

(b) Is it at least as likely as not (50 percent probability or greater) that the Veteran's erectile dysfunction was incurred in active service, to include exposure to herbicides during service?

(c) Is it at least as likely as not (50 percent probability or greater) that any diagnosed skin disorder, to include urticaria and chloracne as well as any other skin disorder found to be present, was incurred in active service, to include exposure to herbicides during service?

(d) Is it at least as likely as not (50 percent probability or greater) that the Veteran's bilateral foot fungus was incurred in active service, to include exposure to herbicides during service?

2. Then, readjudicate the claims. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


